
	
		I
		111th CONGRESS
		1st Session
		H. R. 4193
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the establishment of a Consumer Price Index
		  for Elderly Consumers to compute cost-of-living increases for Social Security
		  benefits under title II of the Social Security Act and to provide, in the case
		  of elderly beneficiaries under such title, for an annual cost-of-living
		  increase which is not less than 3 percent.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed 3% COLA for Seniors Act of
			 2009.
		2.Consumer Price
			 Index for Elderly Consumers
			(a)In
			 generalThe Bureau of Labor Statistics of the Department of Labor
			 shall prepare and publish an index for each calendar month to be known as the
			 Consumer Price Index for Elderly Consumers that indicates
			 changes over time in expenditures for consumption which are typical for
			 individuals in the United States who are 62 years of age or older.
			(b)Effective
			 dateSubsection (a) shall apply with respect to calendar months
			 ending on or after July 31 of the calendar year following the calendar year in
			 which this Act is enacted.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
			3.Computation of
			 cost-of-living increases
			(a)In
			 generalSection 215(i) of the Social Security Act (42 U.S.C. 415(i)) is
			 amended—
				(1)in paragraph
			 (1)(G), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228) occurring after such individual
			 attains such age, the applicable Consumer Price Index shall be deemed to be the
			 Consumer Price Index for Elderly Consumers and such primary insurance amount
			 shall be deemed adjusted under this subsection using such Index;
				(2)in paragraph
			 (2)(A)(ii), by adding at the end the following: In the case of
			 individuals referred to in subdivision (I) or (II) who have attained age 62,
			 irrespective of whether the Commissioner makes a determination described in the
			 first sentence of this clause with respect to the base quarter in any year,
			 effective for adjustments under this subsection to the primary insurance amount
			 on which such individual’s monthly insurance benefit is based occurring after
			 such individual attains such age (or to any such benefit under section 227 or
			 228), the Commissioner shall, effective with the month of December of such
			 year, increase benefit amounts and primary insurance amounts of such
			 individuals under this clause as if such base quarter were a cost of living
			 computation quarter and the applicable increase percentage with respect to such
			 base quarter were equal to the greater of 3 percent or the applicable increase
			 percentage (if any) with respect to such base quarter.; and
				(3)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 3 of the Guaranteed 3% COLA for Seniors Act of
			 2009,.
				(b)Conforming
			 amendments in applicable former lawSection 215(i) of such Act,
			 as in effect in December 1978 and applied in certain cases under the provisions
			 of such Act in effect after December 1978, is amended—
				(1)in paragraph
			 (1)(C), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228) occurring after such individual
			 attains such age, the applicable Consumer Price Index shall be deemed to be the
			 Consumer Price Index for Elderly Consumers and such primary insurance amount
			 shall be deemed adjusted under this subsection using such Index;
			 and
				(2)by adding at the end of paragraph
			 (2)(A)(ii) the following: In the case of individuals referred to in the
			 first sentence of this clause who have attained age 62, irrespective of whether
			 the Commissioner makes a determination described in the first sentence of this
			 clause with respect to the base quarter in any year, effective for adjustments
			 under this subsection to the primary insurance amount on which such
			 individual’s monthly insurance benefit is based occurring after such individual
			 attains such age (or to any such benefit under section 227 or 228), the
			 Commissioner shall, effective with the month of December of such year, increase
			 benefit amounts and primary insurance amounts of such individuals under this
			 clause as if such base quarter were a cost of living computation quarter and
			 the percentage referred to in the first sentence of this clause with respect to
			 such base quarter were equal to the greater of 3 percent or the percentage (if
			 any) otherwise referred to in the first sentence of this clause with respect to
			 such base quarter..
				(c)Protection of
			 benefits subject to the family maximumSection 203(a) of the
			 Social Security Act (42 U.S.C. 403(a)) is amended by adding at the end the
			 following new paragraph:
				
					(11)In determining whether total monthly
				benefits based on any primary insurance amount exceed the amount permitted
				under this subsection, the Commissioner shall disregard the portion of any
				benefit otherwise payable to any beneficiary under this title which is
				attributable to so much of any increases in benefits which would not have
				occurred but for the application of the last sentence of section
				215(i)(2)(A)(ii) (or the last sentence of section 215(i)(2)(A)(ii) as in effect
				in December 1978 (as amended) and applied in certain cases under the provisions
				of such Act in effect after December
				1978).
					.
			(d)Rule of
			 constructionThis section and
			 the amendments made thereby shall not be construed as a general benefit
			 increase for purposes of section 215(i) of the Social Security Act (and section
			 215(i) of such Act as in effect in December 1978 and applied in certain cases
			 under the provisions of such Act in effect after December 1978).
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 determinations made with respect to base quarters ending on or after September
			 30 of the second calendar year following the calendar year in which this Act is
			 enacted.
			
